
	

113 S687 IS: To prohibit the closing of air traffic control towers, and for other purposes.
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 687
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Moran (for himself,
			 Mr. Blumenthal, Mr. Inhofe, Mr.
			 Roberts, Ms. Ayotte,
			 Mr. Blunt, Mr.
			 Boozman, Mr. Kaine,
			 Mr. Kirk, Ms.
			 Klobuchar, Mr. Manchin,
			 Mr. Merkley, Mr. Pryor, Mr. Udall of
			 New Mexico, Mr. Vitter,
			 Mr. Warner, Mr.
			 Wicker, Mr. Franken, and
			 Mr. Nelson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the closing of air traffic control towers,
		  and for other purposes.
	
	
		1.Prohibition on closure of air
			 traffic control towers
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Administrator of the Federal Aviation
			 Administration may not, during fiscal year 2013 or 2014, suspend or terminate
			 the operation of any air traffic control tower in operation on March 1, 2013,
			 without regard to whether the tower is operated by the Federal Aviation
			 Administration or a contractor.
			(b)Resumption of
			 operation of closed towersIf the Administrator suspended or
			 terminated the operation of an air traffic control tower described in
			 subsection (a) after March 1, 2013, and before the date of the enactment of
			 this Act, the Administrator shall provide for the resumption of the operation
			 of that tower as soon as practicable after such date of enactment.
			
